DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 201910243617.2 filed in State Intellectual Property Office of the P.R.C. (SIPO) on March 28, 2019 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on March 16, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Drawings
The drawings are objected to the following informalities:
In Fig. 5, the reference number “380” should be changed to --390-- serving as an electroplating seed layer, and the reference number “390” should be changed to --380-- serving as an oxide layer. Support can be found at least in [0056]-[0059], [00821] and claim 2 of Applicant’s original disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claims 1, 7 and 9 are objected to because of the following informalities:  
Claim 1 recites “in a case that a display unit is formed on one of two opposite surfaces of a base substrate and a driving circuit is formed on the other of the two opposite surfaces of the base substrate” in lines 2-3, and it appears as if Applicant meant to write --providing a base substrate, wherein a display unit is formed on one of two opposite surfaces of the base substrate and a driving circuit is formed on the other of the two opposite surfaces of the base substrate--(emphasis added).
In claim 7, lines 2-3, “on the overall edge regions of two opposite surfaces of the base substrate” should read --on the overall edge regions of the two opposite surfaces of the base substrate-- (emphasis added). Support can be found at least in lines 4-5 of the base claim 1.
In claim 9, line 2, “on the edge regions of two opposite surfaces of the base substrate” should read --on the edge regions of the two opposite surfaces of the base substrate-- (emphasis added). Support can be found at least in lines 4-5 of the base claim 1.
In claim 9, line 5, “the edge regions of two opposite surfaces of the base substrate” should read --the edge regions of the two opposite surfaces of the base substrate-- (emphasis added). Support can be found at least in lines 4-5 of the base claim 1.
In claim 9, line 7, “the edge regions of two opposite surfaces of the base substrate” should read --the edge regions of the two opposite surfaces of the base substrate-- (emphasis added). Support can be found at least in lines 4-5 of the base claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the feature “there exist a plurality of roughened regions spaced apart from each other, the plurality of roughened regions are in a one-to-one correspondence to the metal wirings, the metal wirings are formed within the roughened regions” in lines 5-7. 
It is unclear what the above feature specifically refers to because, for example, there is insufficient antecedent basis for “the metal wirings” in the claim and base claim 1, thus this renders claim 10 indefinite.
Regarding the above feature, it appears as if Applicant meant to write as follows:
--forming a plurality of roughened regions including the roughened region spaced apart from each other, 
wherein the forming, at the roughened region, the metal wiring connecting the signal input terminal of the display unit and the signal output terminal of the driving circuit comprise:
forming a plurality of metal wirings including the metal wiring,
wherein the metal wirings are formed within the roughened regions-- (emphasis added).

Claim 13 recites the feature “wherein the display units are arranged on an upper surface of the base substrate in an array form, the display unit comprise a thin film Page 5 of 7Preliminary Amendment for Docket No. BOE20355PCTUStransistor array layer and a Micro LED” in lines 1-3. 
It is unclear what the above feature specifically refers to because, for example, there is insufficient antecedent basis for “the display units” in the claim, intervening claim 11 and base claim 1, thus this renders claim 13 indefinite.
Regarding the above feature, it appears as if Applicant meant to write as follows:
--wherein a plurality of display units including the display unit are arranged on the one of the two opposite surfaces of the base substrate in an array form, each display unit comprises a thin film Page 5 of 7Preliminary Amendment for Docket No. BOE20355PCTUStransistor array layer and a Micro Light-Emitting Diode (LED)-- (emphasis added). 
For the examination purpose, the above feature is interpreted as disclosed in proper art due to its ambiguity.
Claim 15 recites the feature “wherein there exist a plurality of roughened regions spaced apart from each other, the plurality of roughened regions are in a one-to-one correspondence to the metal wirings” in lines 1-3.
It is unclear what the above feature specifically refers to because, for example, there is insufficient antecedent basis for “the metal wirings” in the claim, intervening claim 11 and base claim 1, thus this renders claim 15 indefinite.
Regarding the above feature, it appears as if Applicant meant to write as follows:
 including the roughened region are spaced apart from each other, the plurality of roughened regions are in a one-to-one correspondence to a plurality of metal wirings including the metal wiring-- (emphasis added).
For the examination purpose, the above feature is interpreted as disclosed in proper art due to its ambiguity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11 and 13-16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2018/0190631 in view of Hara et al. US 2010/0326708.
Regarding claim 1, Kim teaches a method of forming an array substrate (e.g., 10, [51], Figs. 1-22), comprising:
in a case that a display unit (e.g., subpixel of 10, Figs. 11-12, Fig. 5, [140]) is formed on one (e.g., 100a, Fig. 5, [94]) of two opposite surfaces of a base substrate (e.g., 100, Fig. 5, Figs. 11-12, [94]) and a driving circuit (e.g., 60, Fig. 5, [78]) is formed on the other (e.g., 100b, Fig. 5, [94]) of the two opposite surfaces of the base substrate,
forming, at edge regions (e.g., edges regions including CP1and CP2, Fig. 5, [71]) of the two opposite surfaces of the base substrate and a side surface (e.g., side surface between the edge regions discussed above, Fig. 5) of the base substrate, a metal wiring (e.g., 20 (including 23), 
Kim does not explicitly teach performing a roughening treatment on edge regions of the two opposite surfaces of the base substrate and a side surface of the base substrate connecting the edge regions of the two opposite surfaces, to form a roughened region.
Hara teaches performing a roughening treatment (e.g., Fig. 12; Fig. 8, [101]) on edge regions of the two opposite surfaces of the base substrate (e.g., 1 and 2, Fig. 12, [93]) and a side surface of the base substrate (e.g., 1 and 2, Fig. 12, [93]) connecting the edge regions of the two opposite surfaces to form a roughened region (e.g., roughened surface being hatched, Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the method of Kim to include the claimed feature for the purpose of improving the adhesion of the metal wiring with the base substrate, thereby reducing short-circuit failures due to occurrence of migration, for example (e.g., Hara, [103], [104]). In this case, Kim in view of Hara thus teaches forming, at the roughened region, a metal wiring connecting a signal input terminal of the display unit and a signal output terminal of the driving circuit.  
Regarding claim 9, Kim in view of Hara teaches the method according to claim 1, wherein the performing the roughening treatment on the edge regions of two opposite surfaces of the base substrate and the side surface of the base substrate connecting the edge regions of the two opposite surfaces to form the roughened region as discussed above.
Kim in view of Hara does not explicitly teach the method comprises: Page 4 of 7Preliminary Amendment for Docket No. BOE20355PCTUSirradiating the edge regions of two opposite surfaces of the base substrate and the side surface of the base substrate connecting the edge regions of the two opposite surfaces by laser, to increase a roughness degree 
Kim in view of Hara, however, recognizes that the method for roughening the surface of the base substrate has no particular restriction, and however, examples of the method include surface cutting (e.g., Hara, [102]). It has been well known in the art that surface cutting is performed by laser, mechanical cutting tools, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify the method of Kim in view of Hara to include the claimed feature because laser, mechanical cutting tools, etc. were known in the art as an alternative embodiment for surface cutting, and selecting among them would have been obvious to the skilled artisan. MPEP §2143.
Regarding claim 10, Kim in view of Hara teaches the method according to claim 1, wherein the performing the roughening treatment on the edge regions of the two opposite surfaces of the base substrate and the side surface of the base substrate connecting the edge regions of the two opposite surfaces to form the roughened region comprises: there exist a plurality of roughened regions spaced apart from each other, the plurality of roughened regions are in a one-to-one correspondence to the metal wirings, the metal wirings are formed within the roughened regions (e.g., Kim modified by Hara teaches a plurality of roughened regions on edge regions and side surfaces of 100, and a plurality of metal wirings 20 (including 23) in a one-to-one correspondence to the roughened regions; Kim, Figs. 20-21; also see the 112 rejection above).

Regarding claim 13, Kim in view of Hara teaches the array substrate according to claim 11, wherein the display units (e.g., Kim, subpixels of 10, Figs. 11-12, Fig. 5, Figs. 15, 18 and 19) are arranged on an upper surface of the base substrate (e.g., Kim, 100, Fig. 5, Figs. 11-12, Figs. 15, 18 and 19) in an array form, the display unit comprise a thin film Page 5 of 7Preliminary Amendment for Docket No. BOE20355PCTUStransistor array layer (e.g., Kim, PCs, Fig. 5, Figs. 11-12, Figs. 15, 18 and 19, [66]) and a Micro LED (e.g., Kim, 150, Figs. 11-12, Figs. 15, 18 and 19, [67]), the thin film transistor array layer is between the Micro LED and the base substrate (e.g., Kim, Figs. 11-12, Figs. 15, 18 and 19) (also see the 112 rejection above).  
Regarding claim 14, Kim in view of Hara teaches the array substrate according to claim 11, wherein the display unit and/or the driving circuit are covered by a peelable protective film 
Regarding claim 15, Kim in view of Hara teaches the array substrate according to claim 11, wherein there exist a plurality of roughened regions spaced apart from each other, the plurality of roughened regions are in a one-to-one correspondence to the metal wirings (e.g., Kim modified Hara teaches a plurality of roughened regions on edge regions and side surfaces of 100, and a plurality of metal wirings 20 (including 23) in a one-to-one correspondence to the roughened regions; Kim, Figs. 20-21; also see the 112 rejection above).
Regarding claim 16, Kim in view of Hara teaches a display device comprising the array substrate according to claim 11 (e.g., Kim, [2]).
Claims 2-8 and 12 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hara as applied to claim 1 above, and further in view of Wakisaka US 2006/0230611.
Regarding claim 2, Kim in view of Hara teaches the method according to claim 1, wherein the forming, at the roughened region, the metal wiring connecting the signal input terminal of the display unit and the signal output terminal of the driving circuit as discussed above.
Kim in view of Hara does not explicitly teach the method comprises: oxidizing the roughened region to form an oxide layer at the roughened region; immersing the oxide layer in a solvent containing metal ions, to deposit the metal ions at the roughened region to form a transition pattern; and forming an electroplating layer by an electroplating process on the transition pattern serving as a electroplating seed layer, wherein the electroplating layer and the transition pattern together form the metal wiring.

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify the method of Kim in view of Hara to include the claimed feature because it has been well known in the art that a metal film layer including, for example, copper is formed by electroplating process as suggested by Wakisaka (e.g., [104]), and adopting the electroplating process to form the metal wiring of Kim in view of Hara for its conventional use would have been a common sense choice by one skilled in the semiconductor art. MPEP §2143. In this case, Kim in view of Hara and Wakisaka thus teaches wherein the electroplating layer and the transition pattern together form the metal wiring connecting the signal input terminal of the display unit and the signal output terminal of the driving circuit.  
Regarding claim 3, Kim in view of Hara and Wakisaka teaches the method according to claim 2, wherein the oxidizing the roughened region to form the oxide layer at the roughened region comprises: immersing the roughened region in an oxidizing solution (e.g., Wakisaka, [82], [86]), forming the oxide layer at the roughened region (e.g., Wakisaka, [76]).  

Regarding claim 5, Kim in view of Hara and Wakisaka teaches the method according to claim 3, wherein subsequent to the forming the oxide layer at the roughened region and prior to the immersing the oxide layer in the solvent containing the metal ions, the method further comprises: cleaning the edge regions of the two opposite surfaces of the base substrate and the side surface of the base substrate connecting the edge regions of the two opposite surfaces, to remove portions not be oxidized (e.g., Wakisaka, [99]).
Regarding claim 6, Kim in view of Hara and Wakisaka teaches the method according to claim 2, wherein the metal ions are silver ions or copper ions (e.g., Wakisaka, [102]).
Regarding claim 7, Kim in view of Hara teaches the method according to claim 1, further comprising: performing the roughening treatment on the overall edge regions of two opposite surfaces of the base substrate and the side surface of the base substrate connecting the edge regions of the two opposite surfaces, and forming the roughened region (e.g., Kim modified by Hara teaches this feature; see the rejection to claim 1 above).
Kim in view of Hara does not explicitly teach performing an electroplating at the overall roughened region to form an electroplating layer; determining a predetermined metal wiring region at the roughened region; and etching and removing the electroplating layer outside the predetermined metal wiring region by a laser etching process, to form the metal wiring. 
Wakisaka teaches performing an electroplating at the overall roughened region to form an electroplating layer (e.g., [102]-[104], [106]); determining a predetermined metal wiring region at the roughened region (e.g., target region not covered by a resist pattern, [101]; [106]); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify the method of Kim in view of Hara to include the claimed feature because it has been well known in the art that a patterned metal film layer including, for example, copper is formed by electroplating and etching/removing processes as suggested by Wakisaka (e.g., [101], [106]), and adopting the processes to form the metal wiring of Kim in view of Hara for its conventional use would have been a common sense choice by one skilled in the semiconductor art. MPEP §2143. 
Kim in view of Hara and Wakisaka does not explicitly teach etching and removing by a laser etching process.
Kim in view of Hara and Wakisaka, however, recognizes that the electroplating layer is etched using an etching solution including chemicals (e.g., Wakisaka, [136]). It has been well known in the art that metal may be etched by laser, an etching solution including chemicals or plasma.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify the method of Kim in view of Hara and Wakisaka to include the claimed feature because laser, an etching solution including chemicals and plasma were known in the art as an alternative embodiment for etching metal, and selecting among them would have been obvious to the skilled artisan. MPEP §2143.

Regarding claim 12, Kim in view of Hara teaches the array substrate according to claim 11 as discussed above.
Kim in view of Hara does not explicitly teach wherein an oxide layer formed by an oxidizing process is arranged at the roughened region, an electroplating seed layer formed by a metal ion deposition is arranged at the roughened region, wherein the metal wiring is formed on the electroplating seed layer by an electroplating process.  
Wakisaka teaches wherein an oxide layer formed by an oxidizing process is arranged at the roughened region (e.g., [76], [82]), an electroplating seed layer formed by a metal ion deposition is arranged at the roughened region (e.g., catalyst nuclei, [102], [103]), wherein the metal wiring is formed on the electroplating seed layer by an electroplating process (e.g., copper plating layer by electroplating process, [104]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify the method of Kim in view of Hara to include the claimed feature because it has been well known in the art that a metal film layer including, for example, copper is formed by electroplating process as suggested by Wakisaka (e.g., [104]), and adopting the electroplating process to form the metal wiring of Kim in view of Hara for its conventional use would have been a common sense choice by one skilled in the semiconductor art. MPEP §2143.
Claims 1, 10, 11 and 13-16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2018/0190631 in view of Takarada et a. CN1237035 (the original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 1, Kim teaches a method of forming an array substrate (e.g., 10, [51], Figs. 1-22), comprising:
in a case that a display unit (e.g., subpixel of 10, Figs. 11-12, Fig. 5, [140]) is formed on one (e.g., 100a, Fig. 5, [94]) of two opposite surfaces of a base substrate (e.g., 100, Fig. 5, Figs. 11-12, [94]) and a driving circuit (e.g., 60, Fig. 5, [78]) is formed on the other (e.g., 100b, Fig. 5, [94]) of the two opposite surfaces of the base substrate,
forming, at edge regions (e.g., edges regions including CP1and CP2, Fig. 5, [71]) of the two opposite surfaces of the base substrate and a side surface (e.g., side surface between the edge regions discussed above, Fig. 5) of the base substrate, a metal wiring (e.g., 20 (including 23), Fig. 5, [50], Figs. 7-10, [105]) connecting a signal input terminal (e.g., DPP, Fig. 5, [73]) of the display unit and a signal output terminal (e.g., 40, Fig. 5, [79]) of the driving circuit.  
Kim does not explicitly teach performing a roughening treatment on edge regions of the two opposite surfaces of the base substrate and a side surface of the base substrate connecting the edge regions of the two opposite surfaces, to form a roughened region.
Takarada teaches performing a roughening treatment (e.g., Fig. 5D, [43]) on edge regions of the two opposite surfaces of the base substrate (e.g., 6, Fig. 5D, [26]) and a side surface of the base substrate (e.g., 6, Fig. 5D, [26]) connecting the edge regions of the two opposite surfaces to form a roughened region (e.g., roughened surface being uneven, Fig. 5D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the method of Kim to include the claimed feature for the purpose of enhancing contact strength between the base substrate and metal wiring for example 
Regarding claim 10, Kim in view of Takarada teaches the method according to claim 1, wherein the performing the roughening treatment on the edge regions of the two opposite surfaces of the base substrate and the side surface of the base substrate connecting the edge regions of the two opposite surfaces to form the roughened region comprises: there exist a plurality of roughened regions spaced apart from each other, the plurality of roughened regions are in a one-to-one correspondence to the metal wirings, the metal wirings are formed within the roughened regions (e.g., Kim modified by Takarada teaches a plurality of roughened regions on edge regions and side surfaces of 100, and a plurality of metal wirings 20 (including 23) in a one-to-one correspondence to the roughened regions; Kim, Figs. 20-21; also see the 112 rejection above).
Regarding claim 11, Kim in view of Takarada teaches an array substrate formed by the method according to claim 1 (e.g., Kim, 10, Figs. 1-21, [51]), comprising: the base substrate (e.g., Kim, 100, Fig. 5, Figs. 11-12), wherein the display unit (e.g., Kim, subpixel of 10, Figs. 11-12, Fig. 5) is formed on one (e.g., Kim, 100a, Fig. 5) of the two opposite surfaces of the base substrate and the driving circuit (e.g. Kim, 60, Fig. 5) is formed on the other (e.g., Kim, 100b, Fig. 5) of the two opposite surfaces of the base substrate, the edge regions (e.g., Kim, edges regions including CP1and CP2, Fig. 5) of the two opposite surfaces and the side surface (e.g., Kim, side surface between the edge regions discussed above, Fig. 5) connecting the edge regions of the two opposite surfaces comprises the roughened region (e.g., Takarada, Fig. 5D); the metal wiring (e.g., Kim, 20 (including 23), Fig. 5), wherein the metal wiring is formed at the 
Regarding claim 13, Kim in view of Takarada teaches the array substrate according to claim 11, wherein the display units (e.g., Kim, subpixels of 10, Figs. 11-12, Fig. 5, Figs. 15, 18 and 19) are arranged on an upper surface of the base substrate (e.g., Kim, 100, Fig. 5, Figs. 11-12, Figs. 15, 18 and 19) in an array form, the display unit comprise a thin film Page 5 of 7Preliminary Amendment for Docket No. BOE20355PCTUStransistor array layer (e.g., Kim, PCs, Fig. 5, Figs. 11-12, Figs. 15, 18 and 19, [66]) and a Micro LED (e.g., Kim, 150, Figs. 11-12, Figs. 15, 18 and 19, [67]), the thin film transistor array layer is between the Micro LED and the base substrate (e.g., Kim, Figs. 11-12, Figs. 15, 18 and 19) (also see the 112 rejection above).  
Regarding claim 14, Kim in view of Takarada teaches the array substrate according to claim 11, wherein the display unit and/or the driving circuit are covered by a peelable protective film (e.g., Kim, 190, Figs. 15, 18 and 19, [214], [217]; 190 may be peelable via a transparent adhesive member).  
Regarding claim 15, Kim in view of Takarada teaches the array substrate according to claim 11, wherein there exist a plurality of roughened regions spaced apart from each other, the plurality of roughened regions are in a one-to-one correspondence to the metal wirings (e.g., Kim modified by Takarada teaches a plurality of roughened regions on edge regions and side surfaces of 100, and a plurality of metal wirings 20 (including 23) in a one-to-one correspondence to the roughened regions; Kim, Figs. 20-21; also see the 112 rejection above).
Regarding claim 16, Kim in view of Takarada teaches a display device comprising the array substrate according to claim 11 (e.g., Kim, [2]).
Claims 7 and 8 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takarada as applied to claim 1 above, and further in view of Wakisaka US 2006/0230611.
Regarding claim 7, Kim in view of Takarada teaches the method according to claim 1, further comprising: performing the roughening treatment on the overall edge regions of two opposite surfaces of the base substrate and the side surface of the base substrate connecting the edge regions of the two opposite surfaces, and forming the roughened region (e.g., Kim modified by Takarada teaches this feature; see the rejection to claim 1 above).
Kim in view of Takarada does not explicitly teach performing an electroplating at the overall roughened region to form an electroplating layer; determining a predetermined metal wiring region at the roughened region; and etching and removing the electroplating layer outside the predetermined metal wiring region by a laser etching process, to form the metal wiring. 
Wakisaka teaches performing an electroplating at the overall roughened region to form an electroplating layer (e.g., [102]-[104], [106]); determining a predetermined metal wiring region at the roughened region (e.g., target region not covered by a resist pattern, [101]; [106]); and etching and removing the electroplating layer outside the predetermined metal wiring region by an etching process, to form the metal wiring (e.g., a patterned metal film, [101]; a desired, patterned metal film, [106]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify the method of Kim in view of Takarada to include the claimed feature because it has been well known in the art that a patterned metal film layer including, for example, copper is formed by electroplating and etching/removing processes as suggested by Wakisaka (e.g., [101], [106]), and adopting the processes to form the metal wiring 
Kim in view of Takarada and Wakisaka does not explicitly teach etching and removing by a laser etching process.
Kim in view of Takarada and Wakisaka, however, recognizes that the electroplating layer is etched using an etching solution including chemicals (e.g., Wakisaka, [136]). It has been well known in the art that metal may be etched by laser, an etching solution including chemicals or plasma.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify the method of Kim in view of Takarada and Wakisaka to include the claimed feature because laser, an etching solution including chemicals and plasma were known in the art as an alternative embodiment for etching metal, and selecting among them would have been obvious to the skilled artisan. MPEP §2143.
Regarding claim 8, Kim in view of Takarada and Wakisaka teaches the method according to claim 7, wherein the performing the electroplating at the overall roughened region is electroplating copper (e.g., Wakisaka, [104]; Kim, [105]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 11, 2022